Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ReliaStar Life Insurance Company and its Separate Account N ING Advantage Century SM (Prospectus No. PRO.100207-06) ING Advantage Century Plus SM (Prospectus No. PRO.100208-06) ING Advantage SM (Prospectus No. PRO.100209-06) Supplement dated October 27, 2006 to the Contract Prospectus and Statement of Additional Information, each dated April 28, 2006, as supplemented This supplement updates certain information contained in the Contract Prospectus and Statement of Additional Information (SAI). Please read it carefully and keep it with your current Contract Prospectus and SAI for future reference. Effective November 6, 2006, the following name changes will occur: Current Fund Name New Fund Name ING FMR SM Earnings Growth Portfolio ING FMR SM Large Cap Growth Portfolio ING JPMorgan Small Cap Equity Portfolio ING JPMorgan Small Cap Core Equity Portfolio Accordingly, effective November 6, 2006, all references to the funds current name in the Contract Prospectus and SAI are deleted and replaced with the funds new name. X.10020789-06 October 2006
